Action to recover for water damage to property belonging to plaintiff, a furrier, and to property of customers loft with him for repair or storage. Defendants are respectively plaintiff’s air-conditioning contractor and a subcontractor hired by that defendant to install the piping for the air-conditioning system. The complaint alleges that defendants cut a hole in the roof of plaintiff’s building for the installation of the piping and negligently left open the hole allowing rain to enter the building causing the damage complained of. The complaint alleged that plaintiff’s damage amounted to over $37,000, but gave proof as to damages amounting to about $33,500. Each of the defendants served a cross complaint against the other pursuant to section 264 of the Civil Practice Act. At the end of the entire case the court granted Majestic’s motion to dismiss Contractors’ cross complaint and granted Contractors’ motions to dismiss Majestic’s cross complaint and the complaint as against it. The jury rendered a verdict in favor of plaintiff against defendant Majestic for $10,000. . A judgment was entered on the verdict and the motions to dismiss the complaint and cross complaints. Defendant Majestic appeals insofar as the judgment is in favor of plaintiff against it and as dismisses its cross complaint against defendant Contractors. Defendant Contractors appeals insofar as the judgment dismisses its cross complaint against defendant Majestic. Plaintiff appeals insofar as the judgment dismisses the complaint as against defendant Contractors. Judgment reversed on the law and the facts and a new trial granted, with costs to all appellants to abide the event. The verdict of the jury was against the weight of the credible evidence. The motions by defendant Contractors to dismiss the complaint as against it and to dismiss defendant Majestic’s cross complaint should not have been granted as questions of fact were raised on the trial as to defendant Contractors’ liability which should have been submitted to the jury. Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur.